ON PETITION FOR REHEARING
On petition for rehearing it is urged that the purpose of Chapter 22079, Acts of 1943, was to strengthen and simplify the tax structure and stabilize tax titles in Florida. It is also urged that our opinion filed May 26, 1944, would aid materially in this if it required individual holders of state and county tax sale certificates to foreclose them before the county brings its suit to foreclose under Chapter 22079 or if they do not elect to foreclose prior to the county, they are construed to be parties defendant and have their claim adjudicated in that litigation.
It cannot be successfully contradicted that one of the prime purposes of Chapter 22079 was to stabilize tax titles and *Page 588 
restore tax certificated lands to the tax rolls. In our opinion filed May 26, 1944, we held that Chapter 22079, Acts of 1943, would not be construed as invalidating tax sale certificates held by individuals that were more than two years old. We see no reason to depart from or to modify that holding at this time; we think however that from an administrative standpoint, the purpose of Chapter 22079 would be greatly facilitated by construing it as accelerating the time in which b holders of individual tax sale certificates may be required to bring suit to foreclose then and perfect their title.
We therefore hold that an individual holder of state and county tax sale certificates more than two years old may pay all subsequent county taxes and bring suit to foreclose them any time prior to the date upon which state and county tax sale certificates held by the clerk of the circuit court become two years old and the title to the property vests in the county under Chapter 22079 or he may acquire the certificates on which the county predicates its suit to foreclose if he prefers and delay his foreclosure further. If individual holders of tax sale certificates do not elect to foreclose their tax sale certificates in the manner thus prescribed, then they become parties defendant to the county's suit to foreclose under Chapter 22079. In such event, they will be relegated to their right under the law to participate ratably with other lien holders in the proceeds of any sale by the board of county commissioners as provided by Section 13, Chapter 22079 unless prior to entry of the final decree in the suit by the county to foreclose he applies for and is granted a tax deed in the manner provided by law.
We are also of the view that any time prior to final decree in the suit by the county to quiet its title, the holder of a state or county tax sale certificate may redeem any other unpaid taxes from the clerk of the court in the same manner as the owner may redeem, and make application for a tax deed, thus removing the property from the operation of the proceedings to quiet title. If, thereafter, and before tax deed issues, the original owner redeems the land, the tax deed applicant must be reimbursed for additional taxes paid by him in the manner provided by law for redemptions. We are of the view that the *Page 589 
rule herein may be applied to individual holders of municipal tax liens where issued and governed by like principles but nothing we have said has any application to drainage tax liens.
For the purpose thus stated, the petition for rehearing is granted and our opinion of May 26, 1944, is amended but in all other respects the petition for rehearing is denied and our former opinion is affirmed.
It is so ordered.
BUFORD, C. J., BROWN, THOMAS, ADAMS and SEBRING, JJ., concur.